Name: 2002/7/EC: Commission Decision of 28 December 2001 amending Decision 98/371/EC as regards the animal health certificate for certain imports of fresh meat (Text with EEA relevance) (notified under document number C(2001) 4666)
 Type: Decision
 Subject Matter: tariff policy;  health;  animal product;  trade;  agricultural policy;  cooperation policy
 Date Published: 2002-01-05

 Avis juridique important|32002D00072002/7/EC: Commission Decision of 28 December 2001 amending Decision 98/371/EC as regards the animal health certificate for certain imports of fresh meat (Text with EEA relevance) (notified under document number C(2001) 4666) Official Journal L 003 , 05/01/2002 P. 0050 - 0052Commission Decisionof 28 December 2001amending Decision 98/371/EC as regards the animal health certificate for certain imports of fresh meat(notified under document number C(2001) 4666)(Text with EEA relevance)(2002/7/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat and meat products from third countries(1), as last amended by Regulation (EC) No 1452/2001(2), and in particular Article 22(2) thereof,Whereas:(1) The animal health conditions and veterinary certification for the importation of fresh meat from certain European countries were established by Commission Decision 98/371/EC(3) concerning the animal health conditions and veterinary certification for imports of fresh meat from certain European countries, as last amended by Decision 2001/774/EC(4).(2) Article 14(1) of Directive 72/462/EEC provides that meat intended for export to the Community must come from animals which have stayed for a three-month period prior to their slaughter in one of the countries or territories thereof that are approved for imports to the Community.(3) It is appropriate, in the case of equine animals, to consider that requirement to be met if the animals have stayed for three months at least either in the country of slaughter or in another country approved for the same purpose provided that appropriate certification is given.(4) The relevant model certificate annexed to Decision 98/371/EC must therefore be amended accordingly.(5) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Annex III to Decision 98/371/EC is amended in accordance with the Annex to this Decision.Article 2This Decision shall apply from 1 January 2002.Article 3This Decision is addressed to the Member States.Done at Brussels, 28 December 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 302, 31.12.1972, p. 28.(2) OJ L 198, 21.7.2001, p. 11.(3) OJ L 170, 16.6.1998, p. 16.(4) OJ L 291, 8.11.2001, p. 48.ANNEXIn Annex III to Decision 98/371/EC, animal health certificate Model D is replaced by the following: ">PIC FILE= "L_2002003EN.005102.TIF">>PIC FILE= "L_2002003EN.005201.TIF">"